ALLOWABILITY NOTICE
Response to Arguments
Claims 1 and 7-10 remain pending in the application. Claims 1 and 10 have been amended. Claims 2-6 are canceled.
Applicant argues that Durand fails to teach each male portion of the end piece is cylindrical and extends radially along the first axis when interlocked with the base. Examiner agrees that Durand fails to teach this limitation, the rejections of 8/20/2021 have been withdrawn.  
Applicant additionally argues the sealing wiper does not project beyond the heel along the first axis. Examiner respectfully disagrees. As clearly shown in at least Fig 4-7, since at least a portion 39a of the sealing wiper projects beyond the base/heel 33 along the first axis, Durand meets the claimed limitation. Applicant also repeats arguments regarding the interpretation of the term "free pivot link". Examiner respectfully disagrees and directs Applicants attention to the previous response found in the Final Office action at pages 2-3.
While the Examiner found additional prior art related to Applicant’s invention, the prior art of record also fails to teach the invention of claim 1.  See the reasons for allowance below for further details. 
Allowable Subject Matter
Claims 1 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to Claims 1 and 10, the prior art of record, when considered alone or in combination, fails to fairly teach, in combination with the other elements of the claims, a rotor blade having a heel with at least one sealing wiper, the at least one sealing wiper comprising a base attached to the heel and an end piece removably interlocked with the base, wherein the end piece has a plurality of male portions each being cylindrical and extending radially along the first axis which interlock with corresponding female portions of the base, as required by Claims 1 and 10.  
Duran fails to teach all limitation of claims 1 and 10 as discussed above.
Jones (US 20140255194) is considered the closest prior art of record.  Jones (Fig 7-20) teaches a turbine rotor blade(25) with an interlocking tip shroud(51) having a heel(52,53) with at least one sealing wiper(38) wherein the tip shroud has a plurality of male portions(67) each being cylindrical and extending radially along the first axis(radial direction) which interlock with corresponding female portions(68) of the rotor blade.  Jones fails to teach the at least one sealing wiper comprise a base attached to the heel and an end piece removably interlocked with the base, since Jones teaches the entire tip shroud is removably interlocked with the airfoil.  
In Applicant’s specification at Page 9, “The blade 1 comprises a radially outer end equipped with a heel 2. Generally speaking, the heel of a blade, also called "plateau", forms a surface substantially perpendicular to the blade; the set of all the contiguous heels forms a sealed crown.”  Therefore, in Jones, while the outer surface(45) of the airfoil forms a surface substantially perpendicular to the blade(25) it cannot reasonably be considered a “heel” as it does not combine with other heels to form a sealed crown.  In Jones, the heel(52,53) is integrated into the tip shroud 51.  
Claims 7-9 are also allowable by virtue of their dependence on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liotta (US 8753093), Packer et al (US 10519777), Sippel et al. (US 10995623) are all cited for teaching similar sealing wiper arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745